04/12/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 22-0162


                                         DA 22-0162


 STATE OF MONTANA,
                                                                          FILED
                                                                           APR 1 2 2022
               Plaintiff and Appellee,                                  Bowen Greenwood
                                                                      Clerk of Suprerne
                                                                                        Court
                                                                         State of Montana

       v.                                                             ORDER

 JOHN RYAN,

              Defendant and Appellant.


       Representing himself, John Ryan has filed a verified Petition for Out-of-Time
Appeal and moves this Court for appointment of counsel in this appeal. This Court amends
the caption to comport with the District Court. M. R. App. P. 2(4).
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal - [i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[.]-
       As grounds, Ryan indicates that he discussed filing a timely appeal with his attorney
but that his attorney failed to file his appeal. He explains that his counsel "is in the throes
of retiring and letting his license expire." and that because he is placed in WATCh East, he
has limited ability to obtain documents and to appeal. He states that he has included a copy
of the final judgment. We observe that no judgment was attached to his Petition.
       Available electronic records indicate that in open court, on December 2. 2021. the
Eleventh Judicial District Court, Flathead County, sentenced Ryan for felony driving under
the influence (4th or subsequent) to the Department of Corrections (DOC) for thirteen
months, followed by a three-year, suspended DOC commitment.
       Ryan has a recent conviction and sentence. He has moved for counsel to represent
him, and he may be entitled to representation of counsel. Section 46-8-104, MCA.
Therefore,
      IT IS ORDERED that Ryan's Petition for an Out-of-Time Appeal is GRANTED.
      IT IS FURTHER ORDERED that the Appellate Defender Division is APPOINTED
to represent John Ryan. The Appellate Defender Division shall have thirty days from the
date of this Order within which either to file a Notice of Appeal or a Motion to Rescind
this Order Appointing Counsel. In the event that Ryan qualifies for appointed counsel, the
Appellate Defender Division shall immediately order the appropriate transcripts, if they
have not been already ordered.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Appellate Defender Division; counsel of record; Travis R. Ahner, Flathead County
Attorney, and to John Ryan.
      DATED this           day of• April, 2022.




                                                              Chief Justice




                                                    494 in 214.
                                                                    /<     i.de
                                                                           )4
                                                                                   ar.
                                                               Justices




                                             2